Gregory, J.
This was a proceeding in the court below by the appellees against the appellant, as auditor of Kosciusko county, to compel the payment of an appropriation made by the board of commissioners of that county for the support of soldier’s families. Hetfield, volunteered after the order was made, and partly in consideration thereof. The main question argued by counsel, and presented by the *504record, is this: Did the order of the county commissioners, under the facts averred, amount to a contract? This question was very fully considered by us in The Board of Commissioners of Adams Co. v. Mertz, ante p. 103, and for the reasons given in that case, we think the Circuit Court in the case' at bar did right.
The Board of Commissioners of Kosciusko county attempted to rescind their order in March, 1865. It is but just to them to say, that this order of rescission was not made until after the passage of the act of March 4, 1865, for the relief of the families of soldiers, seamen and marines. Acts. 1865, p. 93. But the legislature had no power to invalidate the contract, and therefore the act referred to is no legal justification for the action of the commissioners.
The judgment is affirmed, with costs.